NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



MICHAEL AARON ANDERSON,                      )
                                             )
              Appellant,                     )
                                             )
v.                                           )      Case No. 2D17-340
                                             )
STATE OF FLORIDA,                            )
                                             )
              Appellee.                      )
                                             )

Opinion filed April 24, 2019.

Appeal from the Circuit Court for Pinellas
County; Michael F. Andrews, Judge.

Howard L. Dimmig, II, Public Defender,
and Tosha Cohen, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Brian H. Zack,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


              Affirmed.



CASANUEVA, MORRIS, and SMITH, JJ., Concur.